Case 3:21-cv-00354-L-AHG Document 1 Filed 02/27/21 PageID.1 Page 1 of 22



 1
     Daniel Lickel(SEN 224510)
 2   3533 Fairmount Ave.
     San Diego, CA 92105
 3
     Phone:(858)952-1033
4    Fax: (619)546-0792
5


6
     Attorney for Plaintiffs

7


8


9
                              UNITED STATES DISTRICT COURT

10
                          SOUTHERN DISTRICT OF CALIFORNIA
11


12

     Trevor Korbol, Lesli Rydlek
13                                                    CASE NO.    '21CV354 L      AHG
14                        PlaintifF(s),           COMPLAINT FOR DAMAGES FOR:

15                 vs.
                                                  (1) VIOLATIONS OF THE FEDERAL
                                                  FAIR DEBT COLLECTION PRACTICES
16   Rachael Callahan, Callahan Firm, APC,        ACT,15 United States Code§1692 et seq.;
17
                          Defendants.

18


19
                                          INTRODUCTION
20
            1.     Plaintiffs Trevor Korbol and Lesli Rydlek,through Plaintiffs counsel,
21
     brings this action to challenge the acts ofDefendants Rachael Callahan and the
22
     Callahan Firm, APC,under the Federal Fair Debt Collection Practices Act
23
     (hereinafter"FDCPA")regarding attempts by Defendants to unlawfully and
24
     abusively collect a debt allegedly owed by Plaintiffs causing Plaintiffs damages.
25
           2.     Essentially, filed an unlawful detainer action based on a three day
26
     notice to pay rent or quit that demanded more rent than was due by Plaintiffs at the
27
     time ofservice ofthe three day notice and took other actions to collect that false
28
     debt after filing the complaint on February 28,2020.

                                             COMPLAINT
                                                -1-
Case 3:21-cv-00354-L-AHG Document 1 Filed 02/27/21 PageID.2 Page 2 of 22



 1
           3.     Plaintiff makes these allegations on information and belief, with the
2
     exception ofthose allegations that pertain to Plaintiff, or to Plaintiffs counsel,
3
     which Plaintiff alleges on personal knowledge. While many violations are described
4
     below with specificity, this Complaint alleges violations ofthe statutes cited in their
5
     entirety.
6
                                   JURISDICTION AND VENUE
7
           4.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331
8    as this action arises out of Defendant's violations ofthe FDCPA.
 g         5.     Exercise of personal jurisdiction over Defendant comports with the
10   traditional notions offair play and substantial justice given that Defendant
11   systematically and continuously does business in the State of California and was
12   doing such business with respect to the facts that arise in this case.
13         6.     Venue is proper pursuant to 28 U.S.C. § 1391(b)(2) as a substantial part
14   ofthe events or omissions giving rise to this claim occurred within the Southern
15   District of California.
16                                            PARTIES

17         7.     Plaintiffs are natural persons and adults, who at all times relevant to
18   this action were resident in San Diego County, California.
19         8.     Plaintiffs are informed, believe, and thereon allege that Defendant
20   Rachael Callahan is an individual doing business under the name San Diego
21   Evictions in the state of California. Defendant does business by regularly filing
22   eviction actions to collect unpaid rent and sending collection letters to residents of
23   the County of San Diego.
24         9.     Plaintiffs are informed, believe, and thereon allege that Defendant
25   Callahan Firm, APC is a professional corporation doing business in the state of
26   California. Defendant does business by regularly filing eviction actions to collect
27   unpaid rent and sending collection letters to residents ofthe County of San Diego.
28         10.    Each Defendant is a person who uses an instrumentality ofinterstate
     commerce or the mails in a business the principal purpose of which is the collection
                                            COMPLAINT
                                                -2-
 Case 3:21-cv-00354-L-AHG Document 1 Filed 02/27/21 PageID.3 Page 3 of 22



 1
     of debts, or who regularly collect or attempt to collect, directly or indirectly, debts
 2
     owed or due or asserted to be owed or due another, and is therefore a debt collector
 3
     as that phrase is defined by 15 U.S.C. § 1692a(6).
4
            11.   Each Defendant has claimed that Plaintiffs are obligated to pay a debt,
5
     and therefore Plaintiffs are "consumers" as that term is defined by 15 U.S.C. §
6    1692a(3).
 7          12.   The alleged debts were primarily for personal,family or household
8    purposes and were therefore a "debt" as that term is defined at 15 U.S.C. §1692a(5).
9                                               FACTS
10         13.    On February 28,2020, Defendant Callahan filed an action against
11   Plaintiffs in the California Superior Court case no. 37-2020-00011302-CL-UD-CTL
12   citing a cause of action for unlawful detainer based on non-payment ofrent for a
13   residential property. A true and correct copy ofthe Complaint is attached hereto as
14   Exhibit 1.

15         14.    After the aforementioned complaint was served. Defendants sent a
16   letter that it mailed to Plaintiffs stating that Defendants were debt collectors and that
17   "An eviction lawsuit(unlawful detainer) has been filed against you regrding the debt
18   indicated above by Callahan Firm APC." A true and correct copy ofthat letter is
19   attached hereto as Exhibit 2.

20         15.    The letter attached is dated February 26, 2020. The words in the letter
21   stating,"An eviction lawsuit(unlawful detainer) has been filed against you
22   regarding the debt indicated above by Callahan Firm APC"led Plaintiffs to file this
23   action on February 27,2021 before the anniversary ofthe filing ofthe Unlawful
24   Detainer Complaint with the beliefthat the letter correctly stated that it was mailed
25   after the filing ofthe complaint on February 28, 2020.
26         16.    Plaintiffs defended against the civil unlawful detainer action for non
27   payment ofrent for a little less than a year when it was finally dismissed on the eve
28   of a scheduled jury trial in the San Diego Superior Court.


                                            COMPLAINT
                                                -3-
Case 3:21-cv-00354-L-AHG Document 1 Filed 02/27/21 PageID.4 Page 4 of 22



 1
            17.    The Defendants violated the FDCPA by representing in the unlawful
 2
     detainer complaint that the amount ofrent owed on the three day notice to pay rent
 3
     or quit was due in fiill, namely $8,250.00 for the months ofDecember 2019 and
 4
     January 2020 and February 2020.
 5
            18.    The truth was that no more than $8,120.00 was owed based on the
6
     application of Civil Code section 1947.12, and the amount was likely even less than
 7   that based on the defense asserted by Plaintiffs to the eviction action that the original
8    rent increase was retaliatory.
9           19.    The complaint falsely alleged that Plaintiffs rent for the months of
10   January and February 2020 was $2,750.00 when in fact it was no more than
11   $2,680.00 by reason ofthe application of Civil Code section 1947.12 which placed a
12   rent cap on the maximum permissible rent increase allowed by a landlord in
13   California.
14         20.     Civil Code section 1947.12 acknowledges exemptions for certain
15   landlords, but the only exemption available to the Plaintiffs' landlord had not been
16   exercised prior to the filing ofthe unlawful detainer action. Attached as Exhibit 3 is
17   a true and correct copy of Civil Code section 1947.12. Attached as Exhibit 4 is a
18   true and correct copy ofthe consumer price indices relied upon by Civil Code
19   section 1947.12.

20         21.     California Law requires that a landlord strictly comply with the
21   requirements for eviction provided in Civil Code section 1161(2) with respect to the
22   nonpayment ofrent. Where a three day notice to pay rent or quit overstates rent by
23   even as little as 5 dollars, the notice is invalid and any attempt to evict the tenants
24   based on the defective notice is denied.

25         22.     Here the rent was overstated by a total of$140.00. Plaintiffs raised the
26   defense in their answer of Civil Code section 1947.12 and in subsequent
27   communications and pleadings filed and delivered through their attorney in the
28   Action; however. Defendants did not relent in their pursuit ofthe unlawful detainer
     action until after nearly a year oflitigation.
                                             COMPLAINT
                                                 -4-
 Case 3:21-cv-00354-L-AHG Document 1 Filed 02/27/21 PageID.5 Page 5 of 22



 1
           23.    Plaintiffsuffered substantial emotional distress as result of being
 2
     subjected to the eviction action based on an invalid notice overstating the rent by
 3
     $140.00. Furthermore, Plaintiffs incurred significant monetary damages,including
4
     attorney's fees and court costs incurred defending the eviction action.
 5
                                   FIRST CLAIM FOR RELIEF
6
                                     (Violations of the FDCPA)
7          24.    Plaintiff repeats, re-alleges, and incorporates by reference all the
8    allegations contained in the paragraphs above.
9          25.    Based on information and belief. Defendant violated the FDCPA.
10   Defendant's violations include, but are not limited to, the following:
11            a. 15 U.S.C. §1692e(2)(A) by making a false representation ofthe
12                character, amount, or legal status ofthe alleged debt;
13            b. 15 U.S.C. §1692e(5) by threatening to take an action that cannot legally
14                be taken or that is not intended to be taken;
15            c. 15 U.S.C. §1692e(10) by making use of a false representation or
16                deceptive means to collect or attempt to collect a debt;
17            d. 15 U.S.C. §1692(f) by using unfair or unconscionable means to collect
18                or attempt to collect a debt;
19            e. 15 U.S.C. §1692f(l) by attempting to collect an amount not permitted
20                by law; and
21         26.    As a proximate result of each and every violation ofthe FDCPA
22   committed by Defendant, Plaintiff is entitled to any actual damages pursuant to 15
23   U.S.C. § 1692k(a)(l), statutory damages in an amount up to $1,000.00 pursuant to
24   15 U.S.C. § 1692k(a)(2)(A), and reasonable attorney's fees and costs pursuant to 15
25   U.S.C. § 1692k(a)(3).
26         27.    As actual damages. Plaintiff claims emotional distress for which
27   compensation should be paid in the amount of at least $15,000.00 and other
28   monetary damages in the amount of at least $7,000.00.


                                            COMPLAINT
                                                  -5-
Case 3:21-cv-00354-L-AHG Document 1 Filed 02/27/21 PageID.6 Page 6 of 22



 1
                                   PRAYER FOR RELIEF
 2
     WHEREFORE,Plaintiff prays thatjudgment be entered against Defendant, and
 3
     prays for the following relief:
4
        1. An award of actual damages in the amount of at least $22,000.00 pursuant to
5
           15 U.S.C. § 1692k(a)(l) against Defendants and for Plaintiffs according to
6
           proof at trial;
7       2. An award of statutory damages of$1,000.00 pursuant to 15 U.S.C. §
8          1692k(a)(2)(A) against Defendants and for Plaintiff Korbol;
9       3. An award of statutory damages of$1,000.00 pursuant to 15 U.S.C. §
10         1692k(a)(2)(A) against Defendants and for Plaintiff Rydlek;
11      4. An award of costs oflitigation and reasonable attomey's fees, pursuant to 15
12         U.S.C. § 1692k(a)(3) against Defendants and for Plaintiffs; and
13      5. Such other and further relief this court may deem just and proper.
14                                     JURY DEMAND

15         Pursuant to the seventh amendment to the Constitution ofthe United States of

16   America, Plaintiff is entitled to, and demands, a trial by jury.
17


18                                     Respectfully submitt<
19


20   DATED: _2/27/2021                   /s/Daniel
21                                       Attorney for Plaintiff
22


23


24


25


26


27


28




                                            COMPLAINT
Case 3:21-cv-00354-L-AHG Document 1 Filed 02/27/21 PageID.7 Page 7 of 22




                 EXHIBIT 1




                                                        Exhibit 1, Pg. 7
                       Case 3:21-cv-00354-L-AHG Document 1 Filed 02/27/21 PageID.8 Page 8 of 22

                                                                                                                                                            UD-100
 ATTORNEY OR PARTY WITHOUT ATTORNEY (Name. State Bar number, and address):                                                       FOR COURT USE ONLY

 _ Rachael Callahan, Esq.(SEN: 275627)
         3443 Camino Del Rio South, Suite 101
         San Diego, CA 92108                                                                                            ELECTRONICALLY FILED
                                                                                                                          Superior Court of California,
                           (619)299-1761
                  TELEPHONE NO.               fax no fOpi/o^/i (619)297-9724                                                  County of San Diego
 E-MAIL ADDRESS (Optional) rachaei(gsandiegoevictions.com
                                                                                                                          02/28/2020 at 11:17:45 AM
    ATTORNEY FOR (Name) Plaintiff, Brenda Biais
                                                                                                                          Clerk of the Superior Court
 SUPERIOR COURT OF CALIFORNIA, COUNTY OF San DiegO                                                                        By Iris Tellez,Deputy Clerk
                 STREET ADDRESS: 330 Wost Btoadway
                MAILING ADDRESS: 330 Wost Bfoadway
               CITY AND ZIP CODE: San Diogo, CA 92101
                      BRANCH NAME: Central Division

          PLAINTIFF"                    Blais
 DEFENDANT: Trevor L. Korbol; Lesli A. Rydiek

 211 DOES 1 TO                          10
                                                                                                                        CASE NUMBER:
                                             COMPLAINT — UNLAWFUL DETAINER*
                                                                                                                        37-2D20-00D11302.CL-UD-CTL
           !Z] COMPLAINT CZD AMENDED COMPLAINT fAmendmenf Number;.-
     Jurisdiction (check all that apply):
     HTI ACTION IS A LIMITED CIVIL CASE
                      Amount demanded | | does not exceed $10,000
                                                 l\/ I exceeds $10,000 but does not exceed $25,000
     I         1 ACTION IS AN UNLIMITED CIVIL CASE(amount demanded exceeds $25,000)
     I         1 ACTION IS RECLASSIFIED by this amended complaint or cross-complaint(check all that apply):
                  I      I from unlawful detainer to general unlimited civil (possession not in issue)            EZ      from limited to unlimited
                  I      I from unlawful detainer to general limited civil (possession not in issue)              [Z!     from unlimited to limited

1. PLAINTIFF (name each):
               Brenda Blais

         alleges causes of action against DEFENDANT (name each):
            Trevor L. Korbol; Lesli A. Rydiek; DOES 1TO10


2.        a.     Plaintiff is C) ^ ^ ^                individual over the age of 18 years.   (4)       a partnership,
                                (2) I           I a public agency.                           (5)       a corporation.
                                (3) I           I other (specify):
          b. I         I Plaintiff has complied with the fictitious business name laws and is doing business under the fictitious name of (specify):

3. Defendant named above is in possession of the premises located at (street address, apt. no., city, zip code, and county):
          4722 Berwick Drive, San Diego, CA 92117, San Diego County


4. Plaintiffs interest in the premises is I y I as owner I   I other (specify):
5. The true names and capacities of defendants sued as Does are unknown to plaintiff.
6. a. On or about fdafej." 10/01/2016                                       defendant fname eac/?j.'
               Trevor L. Korbol; Lesli A. Rydiek

               (1) agreed to rent the premises as a I                 I month-to-month tenancy I */ I other tenancy fspec/^j.- 1 year lease
               (2) agreed to pay rent of $                2,500.00      payable I >/ I monthly I       I other(specify frequency):
               (3) agreed to pay rent on the I y I first of the month I                  I other day fspec//yT'
               This         J         written     I   I   oral   agreement was made with
               (1)           plaintiff.                                   (3) I   I plaintiffs predecessor in interest.
               (2) I       I plaintiffs agent.
                                        aaent.                            (4)[      other (specify):
         NOTE: Do not use this form for evictions after sale (Code Civ. Proc.,§ 1161a).
                                                                                                                                                            Page 1 of 3
Form Approved for Optional Use
                                                                                                                                                Civil Code,§ 1940 et seq.
     Judicial Council of California                              COMPLAINT—UNLAWFUL DETAINER                                     Code of Civil Procedure §§ 425.12, 1166
     UD-100[Rev. July 1,2005]                                                                                                                       www.courtinfo.ca.gov
                                                                                                           Exhibit 1, Pg. 8
                  Case 3:21-cv-00354-L-AHG Document 1 Filed 02/27/21 PageID.9 Page 9 of 22
                                                                                  <        >

  PLAINTIFF (Name): Brenda Blais                                                                                CASE NUMBER;



DEFENDANTC/Vame;.- Trevor L. Korbol; Lesli A. Rydiek
6. c. I ^ I The defendants not named in item 6a are
                       (1) I        I subtenants.
                       (2) I        I assignees.
                       (3) [VJ other ^spec/zy;.-All Unknown Occupants
     d. I y I The agreement was later changed as follows (specify):
                           Upon expiration of the initial lease term, the tenancy became a month-to-month tenancy.
                       On 10/01/2019, the monthly rent was increased to $2,750.00.
     e. I             I A copy of the written agreement, including any addenda or attachments that form the basis of this complaint, is attached
                           and labeled Exhibit 1. (Required for residential property, unless item 6fis checked. See Code Civ. Proc., § 1166.)
     f- I ^ I (For residential property) A copy of the written agreement is not attached because (specify reason):
                       (1) I        I       the written agreement is not in the possession of the landlord or the landlord's employees or agents.
                       (2) I y I            this action is solely for nonpayment of rent(Code Civ. Proc., § 1161(2)).
7. [5Z] a. Defendant(name each):
                           Trevor L. Korbol; Lesli A. Rydiek; All Unknown Occupants

                           was served the following notice on the same date and in the same manner:
                       (1) I ^ I        3-day notice to pay rent or quit        (4) I    I 3-day notice to perform covenants or quit
                       (2) I   I        30-day notice to quit                   (5) I    I 3-day notice to quit
                       (3) I   I        60-day notice to quit                   (6) I    I Other (specify):
             b. (1) On (date): 02/25/20                                          the period stated in the notice expired at the end of the day.
                       (2) Defendants failed to comply with the requirements of the notice by that date.
             c.            All facts stated in the notice are true.

             d. I ^ I              The notice included an election of forfeiture.
             e. I y I              A copy of the notice is attached and labeled Exhibit 2. (Required for residential property. See Code Civ. Proc.,
                                   § 1166.)
             f-        I       I   One or more defendants were served (1) with a different notice,(2) on a different date, or (3) in a different
                   manner, as stated in Attachment 8c. (Check item 8c and attach a statement providing the information required
                   by items 7a-e and 8 for each defendant.)
8. a. I y I The notice in item 7a was served on the defendant named in item 7a as follows:
                       (1) I        I   by personally handing a copy to defendant on (date):
                       (2) I        I   by leaving a copy with (name or description):
                                        a person of suitable age and discretion, on (date):                              at defendant's
                                        I       I residence I      I business     AND mailing a copy to defendant at defendant's place of residence on
                                        (date):                                 because defendant cannot be found at defendant's residence or usual
                                        place of business.
                       (3) I ^ I        by posting a copy on the premises on (date):             02/20/20           I    I AND giving a copy to a
                                        person found residing at the premises AND mailing a copy to defendant at the premises on
                                        (date): 02/20/20

                                        (a) I        I   because defendant's residence and usual place of business cannot be ascertained OR
                                        (b) I y I        because no person of suitable age or discretion can be found there.
                       (4) I        I   (Not for 3-day notice; see Civil Code,§ 1946 before using) by sending a copy by certified or registered
                                            mail addressed to defendant on (date):
                       (5) I        I   (Not for residential tenancies; see Civil Code,§ 1953 before using) in the manner specified in a written
                                        commercial lease between the parties.

     b. I         I (Name):
                    was served on behalf of all defendants who signed a joint written rental agreement.
     c. I         I Information about service of notice on the defendants alleged in item 7f is stated in Attachment 8c.
     d. I         I    Proof of service of the notice in item 7a is attached and labeled Exhibit 3.


 UD-100[Rev. July 1. 2005]                                                                                                                          ''^9® ^ ^
                                                              COMPLAINT—UNLAWFUL DETAINER                               Exhibit 1, Pg. 9
             Case 3:21-cv-00354-L-AHG Document 1 Filed 02/27/21 PageID.10 Page 10 of 22
_ PLAINTIFF (Name): Brenda Blals                                                                           CASE NUMBER;



DEFENDANtr/Vame;;                       Korbol; Lesli A. Rydiek
9.          Plaintiff demands possession from each defendant because of expiration of a fixed-term lease.
10.      y  At the time the 3-day notice to pay rent or quit was served, the amount of rent due was $ 8,250.00
11.         The fair rental value of the premises is $        91.66         per day.
12.         Defendant's continued possession is malicious, and plaintiff is entitled to statutory damages under Code of Civil
            Procedure section 1174(b). (State specific facts supporting a claim up to $600 in Attachment 12.)
13.     :z2 A written agreement between the parties provides for attorney fees.
14.         Defendant's tenancy is subject to the local rent control or eviction control ordinance of (city or county, title of ordinance,
                 and date of passage):




                 Plaintiff has met all applicable requirements of the ordinances.
15. 1        1   Other allegations are stated in Attachment 15.
16. Plaintiff accepts the jurisdictional limit, if any, of the court.
17.     PLAINTIFF REQUESTS
        a. possession of the premises.                             f.    y     damages at the rate stated in item 11 from
        b. costs incurred in this proceeding:                                  (date):                  03/01/20                  for each day that
      c. I y I        past-due rent of $ 8,250.00                              defendants remain in possession through entry of judgment,
      d. I y I        reasonable attorney fees.                     g-         statutory damages up to $600 for the conduct alleged in item 12.
      e. I y I        forfeiture of the agreement.                  h.         other (specify):
                                                                               Past due holdover damages in amount to be determined
                                                                               by the Court. All further relief the Court deems just and
18.              Number of pages attached (specify):                           proper.



                                    UNLAWFUL DETAINER ASSISTANT (Bus. & Prof. Code,§§ 6400-6415)

19. (Complete in all cases.) An unlawful detainer assistant I y I            did not I        I     did for compensation give advice or assistance
        with this form. (If plaintiff has received any help or advice for pay from an unlawful detainer assistant, state:)

      a. Assistant's name:                                                               c.       Telephone No.:
      b. Street address, city, and zip code:                                             d.       County of registration:
                                                                                         e.       Registration No.:
                                                                                         f.       Expires on (date):

Date: 02/26/20



                  Rachael Callahan, Esq.                                                 ►
                            (TYPE OR PRINT NAME)                                                        (SIGNATURE OF PLAINTIFF OR ATTORNEY)


                                                                  VERIFICATION

                      (Use a different verification form if the verification is by an attomey or for a corporation or partnership.)
I am the plaintiff in this proceeding and have read this complaint. I declare under penalty of perjury under the laws of the State of
California that the foregoing is true and correct.

Date:




                                                                                         ►
                            (TYPE OR PRINT NAME)                                                              (SIGNATURE OF PLAINTIFF )




UD-100(Rev. July 1, 2005]                                                                                                                      Page 3 of 3
                                                      COMPLAINT—UNLAWFUL DETAINER
                                                                                                                       Exhibit 1, Pg. 10
 Case 3:21-cv-00354-L-AHG Document 1 Filed 02/27/21 PageID.11 Page 11 of 22




 1                                                 VERIFICATION

 2             1, the undersigned, certify and declare that 1 have read the foregoing Complaint for Unlawful
 3   Detainer and know its contents. The statements following the checked statements are applicable.
4              1.     1 am ja party to this action (or)n an Officer(or)||a partner (or)aa
5    member(or)

6                     n an agent of the Plaintiff and am authorized to make this verification,
7                     n I make this verification instead of the named Plaintiff(s) in this action because
8                     n I have greater knowledge of the facts than the party to this action and/or n the
9                     party to this action is unavailable to verification this complaint and/or n(additional
10                    reason(s))
11

12             2.     m(For Party or Agent with Personal Knowledge)The allegations in this pleading are
13   true of my own knowledge, except as to the matters which are therein stated on my information and

14   belief.

15                    n(For Officer/Member) I have read the pleading and I am informed and believe
16   that the matters therein are true, and on that ground, I allege that the matters stated therein are true.

17             3.     The Notice(s) that the Complaint is based upon is(are):

18             /    3-day notice(s)n 30-Day Notice n 60-day NoticeQ90-day Notice
19                  Other

20             The daily damage value is $ 91.66

21             The Property Address is 4722 Berwick Drive, San Diego, CA 921 17                                  ,
22   San Diego County.

23             4.     I request that a facsimile signature be accepted and admissible as original pursuant to

24   California Rule of Court 2.305(d).

25             I declare under penalty of perjury under the laws of the state of California that the foregoing is

26   true and correct to the best of my knowledge.

27             I execute this verification on 02/26/20           , at Spring Valley                   , California.

28
                                                                                      Exhibit 1, Pg. 11
     Brenda Blais


                                         VERIFICATION OF THE COMPLAINT
       Case 3:21-cv-00354-L-AHG Document 1 Filed 02/27/21 PageID.12 Page 12 of 22 2
                                                                      EXHIBIT


                              THREE(3)DAY NOTICE TO PAY RENT OR QUIT
TO:       Trevor L. Korbol; Lesli A. Rydiek
AND ALL OTHERS IN POSSESSION:

PLEASE TAKE NOTICE that within three days after service of this notice upon you, you are required to pay the rent now
due and owing on the premises located at 4722 Berwick Drive, San Diego, OA 92117

                                  (address), in the amount of($          8250.00                  y representing the rent as follows:
From   December 1, 2019 to         January 1, 2020 ($              2750.00                **Period to pay excludes Saturdays, Sundays, and
                                                                                          Judicial Holidays.
From    January 1, 2020 to February 1, 2020 ($                     2750.00

From    February 1, 2020 to          March 1, 2020            ($   2750.00

From                         to                               ($
From                         to                               ($

From                         to                               ($

YOU ARE FURTHER NOTIFIED that within Three (3) business days after service of this Notice on you, you must pay the
amount of said rent in full or quit said premises and deliver up possession of the same to the landlord/agent or the landlord/
agent will institute legal proceedings for an unlawful detainer against you to recover possession of said premises, to declare
said lease or rental agreement forfeited and to recover rent and damages.

YOU ARE FURTHER NOTIFIED that by this Notice the landlord/agent elects to and does declare a forfeiture of said lease
or rental agreement if said rent is not paid in full within the said three (3) business days.

State law permits former tenants to reclaim abandoned personal property left at the former address of the tenant, subject to
certain conditions. You may or may not be able to reclaim property without incurring additional costs, depending on the cost
of storing the property and the length of time before it is reclaimed. In general, these costs will be lower the sooner you
contact your former landlord after being notified that property belonging to you was left behind after you moved out.
PAYMENT OF RENT:(must be made to owner/agent as follows)                                          TODAY'S DATE:                 2/20/2020

LANDLORD/AGENT: Brenda Blais

PERSON TO PAY: Brenda Blais or Ronald Blais

ADDRESS: 3181 Wache Drive, Spring Valley, CA 91978

TELEPHONE NO.: (858) 717-2674

A. I X I Payments may be delivered in person to the above address. Be further advised that the usual business days and
hours to make rent payments at said address are:

 0Monday UU Tuesday |X| Wednesday
and 5:00pm_;|| Saturday between the hours of
                                                                       Thursday                   Friday betweer the hours of 9:00am
                                                                                 and                                        Sunday between the hours
of             and

B. X Rent may be paid by mail. It will be determined the that rent is received by Owner/Agent on the date of mailing as
postmarked. Please MAIL TO:          3181 Wache Drive. Spring Valley. CA 91978                    (***Please note: If the
address to pay is a Post Office Box, it must be mailed ONLY. No personal delivery)
C. I I Rent payments may be made to this financial institution (address):
Account No.                                                        Routing No.

         OTHER:

                        3443 Camino Del Rio South. Ste. 101                                   Office Phone (619) 299-1761
                                                                                                                               Exhibit 1, Pg. 12
                        San Diego. CA 92108                                                       Toll Free; 844-SD-EVlCT
                        info(S)sandiegoevictions.coin                                                   Fax: 844-733-8428



                                                                          (See Other h'oriii.s)
Case 3:21-cv-00354-L-AHG Document 1 Filed 02/27/21 PageID.13 Page 13 of 22




                  EXHIBIT 2




                                                            Exhibit 2, Pg. 13
 Case 3:21-cv-00354-L-AHG Document 1 Filed 02/27/21 PageID.14 Page 14 of 22



   Rachael Callahan, Esq. - Owner/Principal
  3443 Camino Del Rio S, Ste. 101
  San Diego, CA 92108
  619-299-1761 ex 101
  619-297-9724 (fax)
   Rachael@callahanfirm.com


                                     February 26, 2020
      This Is a communication from a debt collector. This Is an attempt to collect a
              debt. Any Information obtained will be used for that purpose.

   Re:    Creditor:      Brenda Blais
          Property:      4722 Berwick Drive. San Diego, CA 92117
                                                        (the "Property")

          Amount of      $6^250.00 (representing unpaid rent and related charges), and
          Debt:          for each day thereafter until possession of the Premises is returned
                         to Creditor.
                         \



  An eviction lawsuit (unlawful detainer) has been filed against you regarding the debt
  indicated above by Callahan Firm APC, on behalf of Brenda Blais
  (the "Creditor"). The information in this letter applies ONLY to your dealings with
   RACHAEL CALLAHAN,„Esq. and CALLAHAN FIRM APC as a debt collector, NOT as
   the Creditor's attorney in the eviction lawsuit FILED AGAINST YOU.

    THE INFORMATION IN THIS LETTER DOES NOT AFFECT YOUR DEALINGS WITH
     THE COURT IN THE EVICTION LAWSUIT, AND IN PARTICULAR IT DOES NOT
    CHANGE THE TIME INDICATED IN THE COURT SUMMONS WITHIN WHICH YOU
    MUST ANSWER OR OTHERWISE RESPOND TO THE EVICTION LAW SUIT THAT
                                HAS BEEN FILED AGAINST YOU

   The summons issued in the eviction lawsuit is a command from the court, not from
   RACHAEL CALLAHAN, ESQ., and you must follow its instructrohs even if you
   dispute the validity or amount of the debt. The disclosures in this letter also do not
   affect RACHAEL CALLAHAN, ESQ. relations with the court. As a lawyer, RACHAEL
   CALLAHAN, ESQ. may file papers in the eviction lawsuit according to the court's rules
   and the judge's instructions.

   This firm represents the above-referenced Creditor. RACHAEL CALLAHAN, ESQ. is
   informed that you currently owe the creditor the sum of $91.66/day (representing
   unpaid rent and related charges), and for each day thereafter until possession of the
   Premises is returned to Creditor. This is a communication from a debt collector.
   Unless you notify RACHAEL CALLAHAN, ESQ. within thirty (30) days of receipt of this
   notice that you dispute the validity of this debt, or any portion thereof, RACHAEL
   CALLAHAN, ESQ. will assume the debt to be valid. "The State Rosenthal Fair Debt
   Collection Practices Act and the federal Fair Debt Collection

                                                                              Exhibit 2, Pg. 14
Office: 619-299-1761 - Fax; 619-297-9724 - Email; Rachael@CailahanFirm.com - Web; wvvw.CallahanFirm.com
Case 3:21-cv-00354-L-AHG Document 1 Filed 02/27/21 PageID.15 Page 15 of 22


 Page 2 of 2

 Practices Act require that, except under unusual circumstances, collectors may not
 contact you before 8 a.m. or after 9 p.m. They may not harass you by using threats of
 violence or arrest or by using obscene language. Collectors may not use false or
 misleading statements or call you at work if they know or have reason to know that
 you may not receive personal calls at work.

 For the most part, collectors may not tell another person, other than your attorney or
 spouse, about your debt. Collectors may contact another person to confirm your
 location or enforce a judgment.

 For more information about debt collection activities, you may contact the Federal
 Trade Commission at 1-877-FTC-HELP or www.ftc.gov." Furthermore, if you notify
 RACHAEL CALLAHAN, ESQ. within thirty (30) days that you dispute the validity of the
 debt, or any portion thereof, RACHAEL CALLAHAN, ESQ. will send you verification of
 the debt. Additionally, should you notify us, in writing, within thirty (30) days requesting
 the name and address of the original creditor, said information shall be provided if
 different from the current creditor. If you notify RACHAEL CALLAHAN, ESQ. that you
 refuse to pay the debt, or that you wish RACHAEL CALLAHAN, ESQ. to cease further
 communication with you, RACHAEL CALLAHAN, ESQ. will not communicate further
 with you with respect to such debt, except:

    • As RACHAEL CALLAHAN, ESQ. is permitted or required to by State law, the
      court's rules and regulations and/or the judge's instructions regarding the eviction
      lawsuit that Creditor has filed against you regarding the debt.

    • To notify you that RACHAEL CALLAHAN, ESQ. may invoke specified remedies,
        which are ordinarily invoked by RACHAEL CALLAHAN, ESQ.

    • Where appropriate, to notify you that RACHAEL CALLAHAN, ESQ. intends to
      invoke a specific remedy.

    • To advise you that efforts of RACHAEL CALLAHAN, ESQ. are being terminated

 If notice from you is made by mail, notification shall be completed upon receipt.
 Please send all correspondence to the address shown above.

 Cordially,
                                                                                     Exhibit 2, Pg. 15

 Rachael Callahan Esq.




 Office: 619-299-1761 - Fax: 619-297-9724 Email: Rachael@CallahanFirrn.coni - Web: www.CallahanFirm.com
Case 3:21-cv-00354-L-AHG Document 1 Filed 02/27/21 PageID.16 Page 16 of 22




                  EXHIBIT 3




                                                       Exhibit 3, Pg. 16
        Case 3:21-cv-00354-L-AHG Document 1 Filed 02/27/21 PageID.17 Page 17 of 22



                                  EGISLATIVE INFORMATION

Home       Bill Information    California Law      Publications | Other Resources j My Subscriptions                     My Favorites

                                                                             Code: Select Code ^ :   Section: 11 or 2 or 1001   :    iSearCh




                        Ud^<< Previous Next >>    cross-reference chaptered bills   PDF j Add To Mv Favorites
                                                                                    Search Phrase:                                  ] Highlight|
       CIVIL CODE - CIV
           DIVISION 3. OBLIGATIONS [1427 - 3273.16](Heading of Division 3 amended by Stats. 1988, Ch. 160, Sec. 14.)
              PART 4. OBLIGATIONS ARISING FROM PARTICULAR TRANSACTIONS [1738 - 3273.16] (Part 4 enacted 1872.)
                 TITLE 5. HIRING [1925 -1997.270](Title 5 enacted 1872.)


       CHAPTER 2. Hiring of Real Property [1940 -1954.06](Chapter 2 enacted 1872.)

       1947.12. (a)(1) Subject to subdivision (b), an owner of residential real property shall not, over the course of any
       12-month period, increase the gross rental rate for a dwelling or a unit more than 5 percent plus the percentage
       change In the cost of livingTor 10 percent, whichever is lower, of thelowest gross rental rate charged for that
       dwelling or unit at any time during the 12 months prior to the effective date of the increase. In determining the
       lowest gross rental amount pursuant to this section, any rent discounts, Incentives, concessions, or credits offered
       by the owner of such unit of residential real property and accepted by the tenant shall be excluded. The gross per-
       month rental rate and any owner-offered discounts, incentives, concessions, or credits shall be separately listed and
       identified in the lease or rental agreement or any amendments to an existing lease or rental agreement.
       (2) If the same tenant remains In occupancy of a unit of residential real property over any 12-month period, the
       gross rental rate for the unit of residential real property shall not be Increased In more than two increments over
       that 12-month period, subject to the other restrictions of this subdivision governing gross rental rate increase.
       (b) For a new tenancy in which no tenant from the prior tenancy remains in lawful possession of the residential real
       property, the owner may establish the initial rental rate not subject to subdivision (a). Subdivision (a) is only
       applicable to subsequent increases after that initial rental rate has been established.

       (c) A tenant of residential real property subject to this section shall not enter into a sublease that results in a total
       rent for the premises that exceeds the allowable rental rate authorized by subdivision (a). Nothing In this
       subdivision authorizes a tenant to sublet or assign the tenant's interest where otherwise prohibited.
       (d) This section shall not apply to the following residential real properties:
       (1) Housing restricted by deed, regulatory restriction contained in an agreement with a government agency, or
       other recorded document as affordable housing for persons and families of very low, low, or moderate Income, as
       defined In Section 50093 of the Health and Safety Code, or subject to an agreement that provides housing
       subsidies for affordable housing for persons and families of very low, low, or moderate income, as defined in
       Section 50093 of the Health and Safety Code or comparable federal statutes.

       (2) Dormitories owned and operated by an institution of higher education era kindergarten and grades 1 to 12,
       inclusive, school.

       (3) Housing subject to rent or price control through a public entity's valid exercise of its police power consistent
       with Chapter 2.7 (commencing with Section 1954.50) that restricts annual Increases in the rental rate to an
       amount less than that provided in subdivision (a).
       (4) Housing that has been issued a certificate of occupancy within the previous 15 years.

       (5) Residential real property that is alienable separate from the title to any other dwelling unit, provided that both
       of the following apply:
       (A)The owner is not any of the following:
       (i) A real estate investment trust, as defined in Section 856 of the Internal Revenue Code.

       (ii) A corporation.
                                                                                                        Exhibit 3, Pg. 17
       (ill) A limited liability company in which at least one member is a corporation.
 Case 3:21-cv-00354-L-AHG Document 1 Filed 02/27/21 PageID.18 Page 18 of 22
(B)(i) The tenants have been         rided written notice that the residential real(^^->erty is exempt from this section
using the following statement:


'This property Is not subject to the rent limits imposed by Section 1947,12 of the Civil Code and is not subject to
the just cause requirements of Section 1946.2 of the Civil Code. This property meets the requirements of Sections
1947.12 (d)(5) and 1946.2 (e)(8) of the Civil Code and the owner is not any of the following: (1) a real estate
investment trust, as defined by Section 856 of the Internal Revenue Code;(2) a corporation; or (3) a limited
liability company in which at least one member is a corporation."


(ii) For a tenancy existing before July 1, 2020, the notice required under clause (i) may, but is not required to, be
provided in the rental agreement.
(ill) For a tenancy commenced or renewed on or after July 1, 2020, the notice required under clause (i) must be
provided in the rental agreement.
(iv) Addition of a provision containing the notice required under clause (i) to any new or renewed rental agreement
or fixed-term lease constitutes a similar provision for the purposes of subparagraph (E) of paragraph (1) of
subdivision (b) of Section 1946.2.

(6) A property containing two separate dwelling units within a single structure in which the owner occupied one of
the units as the owner's principal place of residence at the beginning of the tenancy, so long as the owner continues
in occupancy, and neither unit is an accessory dwelling unit or a junior accessory dwelling unit.
(e) An owner shall provide notice of any increase in the rental rate, pursuant to subdivision (a), to each tenant in
accordance with Section 827.

(f)(1) On or before January 1, 2030, the Legislative Analyst's Office shall report to the Legislature regarding the
effectiveness of this section and Section 1947.13. The report shall include, but not be limited to, the impact of the
rental rate cap pursuant to subdivision (a) on the housing market within the state.
(2) The report required by paragraph (1) shall be submitted in compliance with Section 9795 of the Government
Code.

(g) For the purposes of this section, the following definitions shall apply:
(1)"Consumer Price Index for All Urban Consumers for All Items" means the following:
(A)The Consumer Price Index for All Urban Consumers for All Items (CPI-U) for the metropolitan area in which the
property is located, as published by the United States Bureau of Labor Statistics, which are as follows:
(1) The CPI-U for the Los Angeles-Long Beach-Anaheim metropolitan area covering the Counties of Los Angeles and
Orange.

(ii) The CPI-U for the Riverside-San Bernardo-Ontario metropolitan area covering the Counties of Riverside and San
Bernardino.

(iii) The CPI-U for the San Diego-Carlsbad metropolitan area covering the County of San Diego.
(iv) The CPI-U for the San Francisco-Oakland-Hayward metropolitan area covering the Counties of Alameda, Contra
Costa, Marin, San Francisco, and San Mateo.

(v) Any successor metropolitan area index to any of the indexes listed in clauses (i) to (iv), inclusive.
(B) If the United States Bureau of Labor Statistics does not publish a CPI-U for the metropolitan area in which the
property is located, the California Consumer Price Index for All Urban Consumers for All Items as published by the
Department of Industrial Relations.
(C) On or after January 1, 2021, if the United States Bureau of Labor Statistics publishes a CPI-U Index for one or
more metropolitan areas not listed in subparagraph (A), that CPI-U index shall apply in those areas with respect to
rent increases that take effect on or after August 1 of the calendar year In which the 12-month change in that CPI-
U, as described in subparagraph (B) of paragraph (3), is first published.
(2)"Owner" and "residential real property" shall have the same meaning as those terms are defined In Section
1954.51.

(3)(A)"Percentage change in the cost of living" means the percentage change, computed pursuant to
subparagraph (B), In the applicable, as determined pursuant to paragraph (1), Consumer Price Index for All Urban
Consumers for All Items.

(B)(i) For rent increases that take effect before August 1 of any calendar year, the following shall apply:
                                                                                          Exhibit 3, Pg. 18
 Case 3:21-cv-00354-L-AHG Document 1 Filed 02/27/21 PageID.19 Page 19 of 22
(I) The percentage change sha      e the percentage change in the amount pubL        -d for April of the immediately
preceding calendar year and April of the year before that
(II) If there is not an amount published in April for the applicable geographic area, the percentage change shall be
the percentage change in the amount published for March of the immediately preceding calendar year and March of
the year before that.

(li) For rent increases that take effect on or after August 1 of any calendar year, the following shall apply:
(1) The percentage change shall be the percentage change in the amount published for April of that calendar year
and April of the immediately preceding calendar year.
(II) If there is not an amount published in April for the applicable geographic area, the percentage change shall be
the percentage change in the amount published for March of that calendar year and March of the immediately
preceding calendar year.

(ill) The percentage change shall be rounded to the nearest one-tenth of 1 percent.
(4)''Tenancy" means the lawful occupation of residential real property and includes a lease or sublease.
(h)(1) This section shall apply to all rent increases subject to subdivision (a) occurring on or after March 15, 2019.
(2) In the event that an owner has increased the rent by more than the amount permissible under subdivision (a)
between March 15, 2019, and January 1, 2020, both of the following shall apply:
(A) The applicable rent on January 1, 2020, shall be the rent as of March 15, 2019, plus the maximum permissible
increase under subdivision (a).
(B) An owner shall not be liable to the tenant for any corresponding rent overpayment.
(3) An owner of residential real property subject to subdivision (a) who increased the rental rate on that residential
real property on or after March 15, 2019, but prior to January 1, 2020, by an amount less than the rental rate
Increase permitted by subdivision (a)shall be allowed to increase the rental rate twice, as provided in paragraph
(2) of subdivision (a), within 12 months of March 15, 2019, but in no event shall that rental rate increase exceed
the maximum rental rate increase permitted by subdivision (a).
(i) Any waiver of the rights under this section shall be void as contrary to public policy.
(j) This section shall remain in effect until January 1, 2030, and as of that date is repealed.
(k)(1) The Legislature finds and declares that the unique circumstances of the current housing crisis require a
statewide response to address rent gouging by establishing statewide limitations on gross rental rate increases.
(2) It is the intent of the Legislature that this section should apply only for the limited time needed to address the
current statewide housing crisis, as described in paragraph (1). This section is not intended to expand or limit the
authority of local governments to establish local policies regulating rents consistent with Chapter 2.7 (commencing
with Section 1954.50), nor Is It a statement regarding the appropriate, allowable rental rate Increase when a local
government adopts a policy regulating rent that is otherwise consistent with Chapter 2.7 (commencing with Section
1954.50).
(3) Nothing in this section authorizes a local government to establish limitations on any rental rate increases not
otherwise permissible under Chapter 2.7 (commencing with Section 1954.50), or affects the existing authority of a
local government to adopt or maintain rent controls or price controls consistent with that chapter.
(Amended by Stats. 2020, Ch. 37, Sec. 9.(AB 3088) Effective August 31, 2020. Repealed as of January 1, 2030,
by its own provisions.)



                                                                                          Exhibit 3, Pg. 19
Case 3:21-cv-00354-L-AHG Document 1 Filed 02/27/21 PageID.20 Page 20 of 22




                  EXHIBIT 4




                                                            Exhibit 4, Pg. 20
           Case 3:21-cv-00354-L-AHG Document 1 Filed 02/27/21 PageID.21 Page 21 of 22            Bureau of Labor Statistics Data




              U.S. BUREAU OF LABOR STATISTICS



  Databases, Tables & Calculators by Subject
   Change Output Options:                              From:    2018 v          To: 2020 v

                                                       □ include graphs ^ Include annual averages                                                 More Fomnattlna Options ■


  Data extracted on: October 21, 2020 (3:31:06 AM)

  CPI for All Urban Consumers (CPI-U)

  Series Id:               CUURS49ESA0^CUUSS49ESA0
  Not Seasonally Adjusted
  Series Title:            All items in San Diego-Carlsbad, CA, all urban consumers, not seasonally adjusted
  Ar^a:                    San Diego-Carlsbad, OA
  Item:                    All items
  Base Period:             1982-84=100




    Year      Jan       Feb      Mar      Apr    May      Jun    Jill     Aug     sep      Oct    Nov      Dec    Anniud      HALFl     HALF2

   2018      288331            230.810           289343         295.185          295.883         293.858           292347     290.076   295.018

   2019      295.761           297326            300303         299.333          301.033         301320            299.433    298.147   300.718

   2020      302364            302389            301317         305.611          304.443                                      302.040




           U.S. BUREAU OF LABOR STATISTICS Postal Square Building 2 Massachusetts Avenue NE Washington, DC 20212-0001
                              Telephone: l-202-691-5200_ Federal Relay Service: 1-800-877-8339. www.bis.qov Contact Us




                                                                                                                                                       Exhibit 4, Pg. 21




l!ttp8://dataJ>l8.gov/|;»lq/Surv^utpiitServl6t
         Case 3:21-cv-00354-L-AHG Document 1 Filed 02/27/21 PageID.22 Page 22 of 22




                                                              Bureau of Labor Statistics



CPI for Ail Urban Consumers(CPi-U)
Original Data Value

Serie CUURS49ESA0,CUUSS49ESA0
Not Seasonally Adjusted
Serie All items in San Diego-Carlsbad, OA,all
Area: San Diego-Carlsbad, OA
Item: All ltems
Base 1982-84=100
Years 2018 to 2020




Year     Jan      Feb     Mar        Apr   May       Jun    Jul      Aug     Sep      Oct    Nov      Dec   Annual    HALF1     HALF2
2018    288.331          290.810           289.243         295.185          295.883         293.858         292.547   290.076   295.018
2019    295.761          297.226           300.303         299.333          301.033         301.520         299.433   298.147   300.718
2020    302.564          302.589           301.317         305.611          304.443                                   302.040




                         Percentage for March
                             year over year


           2019              0.022062515
           2020              0.018043509




Source: Bureau of Labor Statistics                                                                      Generated on: October 21,2020(03:31:30 AM)



                                                                                                            Exhibit 4, Pg. 22
